Citation Nr: 0731472	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-42 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for skin disability, to 
include as due to exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 until 
October 1967.  He served in the Republic of Vietnam from 
April 1966 to April 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana. 


FINDINGS OF FACT

1.	The veteran served in Vietnam during the Vietnam era. 

2.	The competent evidence of the record does not demonstrate 
that the veteran's skin disability is causally related to 
the veteran's active service, including Agent Orange 
exposure.  


CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
service secondary to herbicide exposure.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case.  
Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Following the issuance of a Supplemental Statement of the 
Case to the veteran by the RO in September 2005, the veteran 
submitted additional medical records to VA.  The Board notes, 
however, that the additional evidence submitted relates to 
other claims filed by the veteran, and not the veteran's 
claim for skin disability due to Agent Orange exposure.  
Thus, the evidence is not 'pertinent' for purposes of 38 
C.F.R. § 19.31(b)(1) (2006), and an additional Supplemental 
Statement of the Case need not be furnished to the veteran.  

In this case, December 2004, February 2006, and March 2006 
letters from the AOJ to the appellant satisfy VA's duty to 
notify.  The letters informed him of what evidence was 
necessary to establish entitlement to the benefit he claimed.  
The veteran was advised of his and VA's respective duties for 
obtaining evidence.  He was told what VA had done to help his 
claim and what he could do to assist.  In addition, the 
veteran was informed of where to send any other information 
or evidence that pertained to his claim.  This notice was 
provided to the veteran before the initial unfavorable AOJ 
decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Notably, the veteran was not informed that a 
disability rating and effective date would be assigned in the 
event the veteran was awarded the benefit sought until after 
the AOJ's decision, as required under Dingess/Hartman.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b), and Dingess/Hartman regarding 
VA's duty to notify.  Not only has the appellant been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  


Duty to Assist

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
medical records, as well as reports of VA post-service 
treatment and examinations.  Additionally, the veteran's 
statements in support of his appeal are affiliated with the 
claims folder and the veteran was afforded a VA medical 
examination.  See McLendon v. Nicholson, 20 Vet.App. 79 
(2006).  While the veteran identified private physicians who 
had treated him for his skin problems, the Board notes that 
in October 2003 one private physician practice administrator, 
responding to a record request by the RO, indicated that the 
veteran was not seen in their office for the stated dates or 
conditions.  An August 2003 records request from the RO to 
another private physician received no response, and the 
veteran was notified of the deficiency in the Statement of 
the Case dated November 2004.  Further, with respect to the 
veteran's reference of receiving treatment for his skin 
problems immediately post service, the Board notes that the 
veteran has not presented VA with the name or location of a 
physician, and was unsure of the availability of such 
records.  The veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding concerning a 
skin disability. The Board notes that in a statement in 
support of the claim dated in February 2006, the veteran 
relays that he has "nothing further to tell" and "nothing 
further to send" in connection with his claim.  See also 
April 2006 VCAA response form.  The Board has carefully 
reviewed such statements and medical records, and has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim for service connection. 

As a final point in this regard, the record is devoid of any 
competent medical evidence or opinion indicating that the 
veteran has a skin disability that was incurred in, or is 
otherwise related to, his military service.  Furthermore, 
neither the veteran or his representative has identified any 
such evidence or opinion.  The Board is thus of the opinion 
that further assistance, to include the scheduling of an 
exam, is not required as no reasonable possibility exists 
that with such assistance the claim could be substantiated.  
See 38 U.S.C.A. § 5103A. 

Legal Criteria and Analysis 

Service connection will be granted if the veteran shows he 
has a disability resulting from an injury incurred or a 
disease contracted in service, or for aggravation of a pre-
existing injury or disease in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection will also be approved for any disease 
diagnosed after discharge when all evidence establishes that 
the disease was incurred in service.  See 38 C.F.R. § 
3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions of causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to such agent 
during that service.  38 C.F.R. § 3.307(a) (2007).  The last 
date on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  See also Haas v. Nicholson, 20 Vet. 
App. 257 (2006), appeal docketed, No. 07-7037 (Fed. Cir. Nov. 
8, 2006).

If a veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service 
connection the United States Court of Appeals for the Federal 
Circuit has determined that an appellant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The veteran asserts that service connection is warranted for 
a skin disability due to Agent Orange exposure.  First and 
foremost, the Board acknowledges that the veteran served in 
Vietnam during the Vietnam Era, and, as such, his in-service 
exposure to herbicides is presumed.  The list of diseases 
that VA has associated with Agent Orange exposure includes 
several disabilities pertaining to the skin.  However, 
neither of the skin disorders the veteran has been diagnosed 
with, dermatitis or folliculitis, are statutorily recognized 
as presumed to result from herbicide exposure.  38 C.F.R. § 
3.309(e).  Therefore presumptive service connection for the 
veteran's current skin disability, even assuming exposure to 
Agent Orange, is not warranted.  38 C.F.R. §§ 3.307, 3.309. 

In the absence of a presumption, in order to establish direct 
service connection, the veteran must provide evidence of a 
current skin disability, an in-service injury or disease, and 
a nexus between the current skin disability and the in-
service injury or disease.  In this case, the veteran was 
alternatively diagnosed by VA examiners with dermatitis in 
December 2003 and folliculitis in September 2003.  Based on 
this, the Board finds a current skin disability has been 
clinically demonstrated, and thus the first element of 
service connection has been met.  

Additionally, an in-service injury or disease must be 
demonstrated.  In this case, the veteran's service medical 
records are lacking in any complaints of, or treatment for, a 
skin disability.  At the veteran's entrance examination in 
June 1965, the clinical evaluation found normal skin and 
lymphatics.  At his exit examination, the veteran described 
himself as in 'excellent health' and the physician noted 'no 
medical problems' in the veteran's report of medical history.  
The Board notes that this same examination relayed that the 
veteran had a 'non-hairy' spot on his left scapula, but no 
other skin conditions consistent with the veteran's claim 
were documented.  The veteran also relayed in both a 
statement in support of his claim dated in March 2006 and the 
June 2005 hearing before the Board that he was not treated in 
service for a skin disability.  Therefore the second 
requirement for service connection has not been met.  

The last element of service connection, a nexus between 
current skin disorder and in-service trauma, is also lacking.  
The veteran has been treated for his skin disability at VA 
facilities.  A nurse practitioner diagnosed the veteran with 
dermatitis in December 2003.  The nurse practitioner noted 
that 'dermatitis is a chronic condition' and that the veteran 
may have 'remission/exacerbation of the rash.'  The veteran 
was also seen by a VA examiner following filing of the claim.  
In September 2003, after a review of the claims folder, the 
VA physician diagnosed the veteran with folliculitis of the 
neck.  None of the above examiners provided an opinion as to 
whether or not the veteran's skin disability is causally 
related to service.  


There exists no competent clinical opinion relating the 
veteran's current skin disability to service.  The only 
evidence supporting such a claim is the veteran's own 
contentions.  The veteran maintains that the skin disability 
began when he returned from Vietnam and that it is due to his 
exposure to Agent Orange.  Had this been the case, the record 
would be expected to show a chronicity of the disability over 
the years since the veteran's return from Vietnam.  The 
record does not.  There is no evidence of a chronic skin 
disability.  In fact, there are no records whatsoever of a 
skin disorder until 2003.  While the veteran contends his 
skin disability is service related, he is a lay person with 
no medical training, and as such is not competent to express 
a medical opinion as to causation.  Only medical 
professionals are competent to express opinions as to medical 
causation, and thus the veteran's opinion lacks probative 
value.  Espiritu, 2 Vet. App. at 494.  There is no competent 
evidence of record finding that the veteran's skin disability 
is causally related to his service and, thus, the third 
requirement of service connection is unmet.  Therefore, the 
Board finds that direct service connection for a skin 
disability is not warranted. 

The competent evidence does not attribute any current skin 
disability to service, to include herbicide exposure.  In 
addition, a granting of presumptive service connection due to 
herbicide exposure is precluded in this case, as the veteran 
has not been diagnosed with a skin disability among the 
diseases listed in 38 C.F.R. § 3.309(e).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt is 
given to the claimant.  See 38 U.S.C.A. § 5107(b).  After 
careful consideration, the Board finds that the preponderance 
of the evidence in this case falls against the claimant, 
making the benefit of the doubt rule inapplicable. 




ORDER

Entitlement to service connection for a skin disability, to 
include as due to exposure to Agent Orange, is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


